1
2
3
4
5
6
                           UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    MAGDI GIRGIS,                                Case No. SACV 18-1706-JLS (KK)
11                              Petitioner,
12                        v.                       ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    JOE A. LIZARRAGA,                            UNITED STATES MAGISTRATE
                                                   JUDGE
14                              Respondent.
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for a Writ of
18   Habeas Corpus, the records on file, and the Report and Recommendation of the
19   United States Magistrate Judge. The Court has engaged in de novo review of those
20   portions of the Report to which Petitioner has objected. The Court accepts the
21   findings and recommendation of the Magistrate Judge.
22         IT IS THEREFORE ORDERED that Judgment be entered (1) denying the
23   Petition for a Writ of Habeas Corpus; and (2) dismissing this action with prejudice.
24
25
     Dated: 03/12/2020
26                                            HONORABLE JOSEPHINE L. STATON
                                              Chief United States District Judge
27
28
